DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.


Drawing
The drawings are objected to because of the following minor informalities:
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.


The following claim language is not clearly understood:
Claim 1 line 3 recites “receiving, by a computer, first information on a pipeline”. It is unclear if the first information is received on the pipeline or about the pipeline.
Claim 1 lines 7-10 recites “ division patterns, each of which includes at least one division position, based on the amount of communication at the at least one division position included in each of the division patterns”. It is unclear what constitutes the division patterns i.e. if the division pattern includes the division position or amount of communication or division position based on the amount of communication or node numbers.
Claim 3 line 2 recites “stage length”. It is unclear what is the relationship between the partial pipeline and stage and what is stage length.

Claims 6 and 11 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-19, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-4, 6-19, and 11-14 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 6 recites a non-transitory computer-readable medium, which falls within the “manufacture” category of 35 U.S.C. § 101. Claim 11 recites information processing apparatus comprising memory and processor”, which falls within the “machine” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:

[i]	receiving, by a computer, first information on a pipeline that includes a plurality of nodes that represent arithmetic operations, and second information on an amount of communication between nodes at each of a plurality of division positions at which the pipeline is divided; and 
[ii] 	selecting a division pattern from a plurality of division patterns, each of which includes at least one division position, based on the amount of communication at the at least one division position included in each of the division patterns and a node number of each of partial pipelines after division in each of the division patterns.

The overall process described by step [ii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus step [ii] recites the abstract concept of [m]ental processes.” Id.
For example, in step [ii], “selecting a division pattern from a plurality of division patterns, each of which includes at least one division position, based on the amount of communication at the at least one division position included in each of the division patterns and a node number of each of partial pipelines after division in each of the division patterns” performs the method of selection among given items (i.e. patterns) based on given criteria (i.e. amount of communication, node number) and resembles the idea of a combination of observation, evaluation, judgment and opinion. As such, selection of pattern among the plurality of patterns based on amount of communication and node number can be performed by human mind with or without the help of pen and paper. Thus, claim 1 recites a judicial exception. For these same reasons, claim 6 and claim 11 recite judicial exception.

Step 2A, Prong Two
Because claims 1, 6 and 11 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites the following step: [i] receiving, by a computer, first information on a pipeline that includes a plurality of nodes that represent arithmetic operations, and second information on an amount of communication between nodes at each of a plurality of division positions at which the pipeline is divided. Claim 6 recites “non-transitory computer-readable medium”. Claim 11 recites information processing apparatus, processors, memories”.
	The additional limitations reciting “[i] receiving, by a computer, first information…” do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of receiving information. See MPEP 2106.05(g). As such, the Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, processors, memories, storage medium, do not integrate the judicial exception into a practical application because these are generic computing component performing conventional functions.
Thus, claims 1, 6 and 11 are directed to a judicial exception because claims 1, 6 and 11 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 6 and 10 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the “processors, memories, storage media,”  the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. The additional limitations of “[i] receiving, by a computer, first information…”  is merely receiving information and it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 6 and 11 are not directed to significantly more that a patent ineligible concept. 
Dependent claims 2, 7 and 12 do not add meaningful limitations to the abstract idea because they further describe abstract idea of Mental Process. For example, “determining node number based on largest number of nodes included in the partial pipeline” as recited in the dependent claims may be performed by a human mind with or without the help of pen and paper. Adding one abstract idea to another abstract idea may not make the patent eligible.
Dependent claims 3, 8 and 13 do not add meaningful limitations to the abstract idea because they further describe abstract idea of Mental Process. For example, “determining node number based on stage length” as recited in the dependent claims may be performed by a human mind with or without the help of pen and paper. Adding one abstract idea to another abstract idea may not make the patent eligible.
Dependent claims 4, 9 and 14 do not add meaningful limitations to the abstract idea because they further describe abstract idea of Mental Process. For example, “performing selection based on the amount of communication changes by a threshold” as recited in the dependent claims may be performed by a human mind with or without the help of pen and paper. Adding one abstract idea to another abstract idea may not make the patent eligible.
Therefore, the claim(s) 1-4, 6-19, and 11-14 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6-7, 9, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pienaar et al. (US 2013/0298130 A1, hereafter Pienaar)  in view of Wang et al. (US 2018/0267784 A1,  hereafter Wang).


As per claim 1, Piennar teaches a method of determining a pipeline division position ([0009] partitioning the pipeline, pipeline stages, contains one or more task [0060] determining pipeline stages, task to stage mappings, boundaries between pipeline stages, determine pipeline partitions and stages), the method comprising: 

receiving, by a computer, first information on a pipeline that includes a plurality of nodes that represent arithmetic operations, and second information on an amount of communication between nodes at each of a plurality of division positions at which the pipeline is divided ([0027] receives an annotated program [0035] extract, task graph, pipeline, parallel operator directed acyclic graph PO-DAG, PO-DAG, represented by tuple of vertices and arcs (V; A), vertices, task code [0037] communication time required to move the data associated with the arc [0039] communication cost [0009] partitioning the pipeline, pipeline stages [0051] data communication needs, determine which data may be moved from one stage to another [0006] computations, encapsulated, pipeline stages, task); and 
selecting a division pattern from a plurality of division patterns ([0049] possible  task to stage mapping, possible schedules [0060] determining pipeline stages, employing breadth first search, task to stage mappings, boundaries between pipeline stages, determine pipeline partitions and stages [0056] optimized output, pipeline structure, mapping [0060] pipeline stages, identified as P={a,c,d}, {b,e}, {f} [0061] subgraphs, sets of partitions, pipeline stages), each of which includes at least one division position ([0060] task to stage mapping, boundaries between pipeline stages), based on the amount of communication at the at least one division position included in each of the division patterns ([0051] data communication needs, final code generation, determine which data may be moved from one stage to another [0056] data communication and versioning needed, determined) and a node number of each of partial pipelines after division in each of the division patterns ([0060] pipeline stages, identified as P={a,c,d}, {b,e}, {f}). 
Piennar doesn’t specifically teach node represent arithmetic operations.
Wang, however, teaches node represent arithmetic operations ([0054] fig. 5 node, instructions, D=A+B, E=D*C [0087] adder node).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Piennar with the teachings of Wang of node representing task/instructions of addition to improve efficiency and allow node represent arithmetic operations to the method of Piennar as in the instant invention.

As per claim 2, Piennar teaches wherein the node number is a number of nodes that make up a series of node groups that includes a largest number of nodes among nodes included in the partial pipelines ([0060] pipeline stages, identified as P={a,c,d}, {b,e}, {f}). 

As per claim 4, Pienaar teaches performing the selecting again when the amount of communication changes by a predetermined threshold value or more from the communication amount at a previous time of the selecting ([0051] data communication needs, determine which data may be moved from one stages to another, {ij = 1 produced j}+{Sj = i+ 1 consumed J} [0052] all data produced in stages 1 to I that is consumed in stages i+1 to S [0048] cyclic schedule [0049] running time, stage identification, per iteration).  


Claim 6 recites a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process for elements of claim 1. Therefore, it is rejected for the same rational.
Claim 7 recites elements of claim 2. Therefore, it is rejected for the same rational.
Claim 9 recites elements of claim 4. Therefore, it is rejected for the same rational.


Claim 11 recites an information processing apparatus, comprising: a memory; and a processor coupled to the memory and the processor configured to perform elements of claim 1. Therefore, it is rejected for the same rational.
Claim 12 recites the information processing apparatus for elements of claim 2. Therefore, it is rejected for the same rational.
Claim 14 recites the information processing apparatus for elements of claim 4. Therefore, it is rejected for the same rational.


Claims 3, 5, 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pienaar in view of Wang, as applied to above claims, and further in view of Rosewarne et al. (US 2022/0116600 A1,  hereafter Rosewarne).

As per claim 3, Pienaar teaches wherein the node number is determined according to a stage, each of the partial pipelines ([0060] pipeline stages, identified as P={a,c,d}, {b,e}, {f}).

Pienaar and Wang, in combination do not specifically teach wherein the node number is determined according to a value of a stage length, which is set equally in each of the partial pipelines.

Rosewarne, however, teaches wherein the node number is determined according to a value of a stage length, which is set equally in each of the partial pipelines ([0013] dividing the image frame into a plurality of equally sized processing regions, each of the equally sized processing regions being a block processed during a single stage of a pipeline decoding the bitstream [0155]  division 700 of a CTU 710 into a number of CUs.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Pienaar and Wang with the teachings of Rosewarne of dividing the image frame into plurality of equally sized processing regions to improve efficiency and allow determining wherein the node number is determined according to a value of a stage length, which is set equally in each of the partial pipelines to the method of Pienaar and Wang as in the instant invention.


As per claim 5, Pienaar teaches 16presenting two or more of the plurality of division patterns to a user to prompt the user to select one of the presented division patterns ([0060] pipeline stages, identified as P={a,c,d}, {b,e}, {f}, [0049] possible  task to stage mapping, possible schedules [0060] determining pipeline stages, employing breadth first search, task to stage mappings, boundaries between pipeline stages, determine pipeline partitions and stages [0056] optimized output, pipeline structure, mapping [0060] pipeline stages, identified as P={a,c,d}, {b,e}, {f} [0061] subgraphs, sets of partitions, pipeline stages).
Rosewarne teaches remaining claim elements of presenting patterns to a user to prompt the user to select one of the presented division patterns ([0092] graphical user interface, display, manipulate the interface, functionally adaptable manner to provide controlling commands and/or input to the application associated with the GUI ).

Claim 8 recites elements of claim 3. Therefore, it is rejected for the same rational.
Claim 10 recites elements of claim 5. Therefore, it is rejected for the same rational.

Claim 13 recites the information processing apparatus for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites the information processing apparatus for elements of claim 5. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emmett; Phillip J. et al. (US 20070150877 A1) Image processing system and method employing a threaded scheduler.
HASIJA; Love et al. (US 20200104230 A1) Methods, Apparatuses, And Systems For Workflow Run-Time Prediction In A Distributed Computing System.
Johnson; Theodore et al. (US 20090187584 A1) Query-aware sampling of data streams.
THEIMER; MARVIN MICHAEL et al. (US 20150134626 A1) Partition-Based Data Stream Processing Framework.
Vasseur; Jean-Philippe et al. (US 20120320923 A1) Redirecting Traffic Via Tunnels To Discovered Data Aggregators.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195